981 So.2d 151 (2008)
Dr. Joe E. TURK
v.
LOUISIANA RESTAURANT ASSOCIATION and Southern Flair Services, L.L.C.
No. 08-13.
Court of Appeal of Louisiana, Third Circuit.
April 9, 2008.
Charles S. McCowan, Jr., M. Dwayne Johnson, Todd A. Rossi, Jennifer Jones Thomas, Baton Rouge, LA, for Third Party *152 Defendants-Relators, Focus Healthcare Management, Inc.
Bray Williams, Natchitoches, LA, for Plaintiff-Respondent, Dr. Joe E. Turk.
Stephen W. Glusman, Baton Rouge, LA, for Defendants-Third Party Plaintiffs-Respondents, Louisiana Restaurant Association and Southern Flair Services, L.L.C.
James A. Sutterfield, Scott T. Winstead, New Orleans, LA, for Third Party Defendant-Third Party Plaintiff-Respondent, Rehab Review, Inc.
Philip J. Borne, New Orleans, LA, for Third Party Defendant-Respondent, Stratacare, Inc.
Court composed of MARC T. AMY, J. DAVID PAINTER, and JAMES T. GENOVESE, Judges.
PAINTER, Judge.
For the reasons set forth in the companion case hereto, Broussard Physical Therapy v. Family Dollar Stores, Inc., 08-3 (La.App. 3 Cir.4/9/08), 981 So.2d. 145, 2008 WL 961913, the judgment of the Office of Workers' Compensation is affirmed. Costs of this application are assessed to the Relator.
AFFIRMED.